Title: To John Adams from Sir Herbert Croft, 5 February 1788
From: Croft, Sir Herbert
To: Adams, John


          
            No. 36, Wigmore Stt. Cavendish Square. Feby. 5. [1788]
          
          Mr. Croft takes the liberty to present his compliments to Mr. Adams. His friend Mr. Shippen was to have done him the honour of introducing him to Mr. Adams, but, upon asking after Mr. S., it seems that he has left this country for France. Mr. C. hears also that Mr. Adams returns soon to America.
          If Mr. Adams would condescend so far as to afford Mr. C. an opportunity of explaining the new dictionary, on which he is employed, of the language spoken in Great Britain & America, which Mr. S. has probably mentioned; Mr. Adams will confer no common favour on Mr C. & may possibly hear something to gratify his friends in America. Mr. C. would be happy in the honour of waiting upon Mr. Adams, or of meeting him any day at Mr. Stockdale’s.
        